19-23185-rdd       Doc 140        Filed 09/19/19      Entered 09/19/19 13:23:48             Main Document
                                                     Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                    ORDER AUTHORIZING REIMBURSEMENT AND/OR
                  PAYMENT OF EXPENSES UNDER INSURANCE POLICIES
        Upon the motion (the “Motion”) of the debtor and debtor in possession herein (the

“Debtor”) for entry of an order, pursuant to sections 105(a), 541, 1107(a) and 1108 of the

Bankruptcy Code, authorizing the Debtor’s insurers, Starr Surplus Lines Insurance Company

(“Starr”) and Ironshore Specialty Insurance Company (“Ironshore” and, together with Starr, the

“Insurers”),1 to make payments to, or on behalf of, the Debtor for the advancement or

reimbursement of covered costs under the Starr Policy and Ironshore Policy, as defined in the

Motion (collectively, the “Policies”); and, after due and sufficient notice of the Motion, there

being no objections to the requested relief; and upon the record of the hearing held by the Court

on the Motion on September 13, 2019; and after due deliberation thereon, the Court having

found good cause and sufficient for the relief requested, it is hereby

        ORDERED, that the Motion is granted to the extent set forth herein; and it is further

        ORDERED, that amounts payable by Starr for the reimbursement or advancement of

costs or expenses incurred by the Debtor under the Starr Policy (as defined in the Motion)

constitute property of the Debtor’s estate and shall be paid to, or pursuant to the direction of, the

Debtor, subject to the terms and conditions of the Starr Policy; and it is further




1       Under the relevant “policy tower,” Starr provides primary insurance coverage, while Ironshore provides
        excess insurance coverage.
19-23185-rdd     Doc 140      Filed 09/19/19    Entered 09/19/19 13:23:48          Main Document
                                               Pg 2 of 2



       ORDERED, that amounts payable by Ironshore for the reimbursement or advancement of

costs or expenses incurred by the Debtor under the Ironshore Policy (as defined in the Motion)

constitute property of the Debtor’s estate and shall be paid to, or pursuant to the direction of, the

Debtor; subject to the terms and conditions of the Ironshore Policy; and it is further

       ORDERED, that any amounts payable by the Insurers for the reimbursement or advance

of costs or expenses incurred by the Debtor under the Policies (as defined in the Motion) are

proceeds of the Policies; and it is further

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

relating to or arising from the interpretation or implementation of this Order.

Dated: September 19, 2019
       White Plains, New York
                                                   /s/Robert D. Drain____________________________
                                                   THE HONORABLE ROBERT D. DRAIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                 -2-
